 


109 HRES 164 IH: Expressing the sense of the House of Representatives that there should be established a National School-Based Health Centers Month to raise awareness of health services provided by school health centers.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 164 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Davis of Illinois submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National School-Based Health Centers Month to raise awareness of health services provided by school health centers. 
 
Whereas physical and mental health care is of vital importance to ensuring the well-being of the youth in the United States; 
Whereas all youth deserve access to comprehensive health care, yet youth are less likely than other age groups to have medical insurance and have the lowest rate of utilization of health care; 
Whereas health centers are found in more than 1500 schools across the United States; 
Whereas enrollment rates at school health centers of 65 to 85 percent are important evidence of overwhelming parental support for these centers; 
Whereas school-based health centers improve the lives of the Nation’s youth and their families by offering affordable and accessible high-quality health care and health education; 
Whereas high-quality physical and mental health care is necessary for the Nation’s students to attain high levels of academic achievement; 
Whereas school-based health centers offer this necessary combination by providing medical care in addition to preventive and mental services; 
Whereas school-based health centers are supported by a diverse range of members of the community, including parents, teachers, school administrators, and other concerned citizens; and 
Whereas school-based health centers serve as a vital link in the Nation’s health care network: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)there should be established a School-Based Health Center Awareness Month to raise awareness of the health services provided by schools and the extent to which these services improve the health and well-being of the Nation’s youth; and  
(2)the President should issue a proclamation calling on the people of the United States and interested organizations to observe such a month with appropriate programs and activities. 
 
